DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rockweiller et al. (US 2014/0039312, hereinafter “Rockweiller”) in view of Schecter (US 2007/0191901, hereinafter “Schecter”).
In regards to claims 1 and 11, Rockweiller discloses an apparatus with a processor circuit configured to/method for selecting an implantation position of a pacing electrode of a pacing lead within an anatomical region of a body (title), comprising: measuring values of at least one parameter of an anatomical region surrounding the pacing lead in at least one location (Fig. 9, step 572); delivering an electric field to a tissue of the anatomical region (step 582); measuring values of at least one parameter of the tissue surrounding the pacing lead in the at least one location after said delivering (step 582); determining changes in said measured values before and after said delivering (step 584); selecting an implantation position for the pacing electrode based on said determined changes (step 586).  Although Rockweiller discloses determining strain using a variety of sensors “or any other suitable sensing element to sense a measure related to cardiac strain” (abstract), Rockweiller does not expressly disclose that the strain determination is made by measuring at least one electrical parameter.  However Schecter, in the same field of endeavor of cardiac pacing optimization, teaches determining strain via an electrical parameter (“impedance,” pars. 0083, 0118, 0177) to provide the predictable results of an accurate sensing modality that is well known in the field (par. 0083) and reflects myocardial strain as myocardial thickening is what affects acquired impedance measurements (par. 0177).  This is a simple substitution of one known element for another to obtain no more than predictable results.  Therefore, it would have been obvious to one having ordinary skill in the art to modify Rockweiller by determining strain via impedance to provide the predictable results of an accurate sensing modality that is well known in the field and reflects myocardial strain as myocardial thickening is what affects acquired impedance measurements.
In regards to claims 2 and 18, the anatomical region comprises a region of the cardiovascular system, preferably the epicardium, endocardium, coronary vein and/or left ventricle of the heart (par. 0004).
In regards to claim 3, Rockweiller discloses that the at least one parameter comprises thickness (pars. 0055-0056, describing using timing of wall thickening to optimize lead placement), but does not expressly disclose the parameter comprises impedance or conductivity.  However, Schecter renders this feature obvious for the reasons and motivation set forth above with respect to claim 1.
In regards to claims 4 and 12, the method further comprises generating an anatomical and/or functional map of the anatomical region and selecting the implantation position of the pacing electrode based on said anatomical and/or functional map (pars. 0032-0037).
In regards to claim 5, the generating of the anatomical and/or functional map comprises: moving the pacing lead within a bodily cavity of the anatomical region; measuring values of at least one parameter of a tissue surrounding said pacing lead at one or more locations within said bodily cavity over time; calculating changes in said measured values before and after said delivering mapping said anatomical region based on said calculated change of said measure value (pars. 0102-0106, 0055-0056, and 0031-0036.
In regards to claims 6 and 13, the method further comprises determining a geometrical change of the anatomical region and selecting the implantation position of the pacing electrode based of said geometrical change (e.g., par. 0056; additionally and alternatively, calculation of strain per Figs. 9-10B reflects a change in geometry).
In regards to claim 7, the determining of the geometrical change comprises: measuring values of the at least one parameter of a tissue surrounding the pacing electrode in at least two different locations within the anatomical region; determining a relative position of said two different locations based on said measured values (par. 0056; myocardial wall relative to the septum); calculating a change in said determined position over a period of time in said two different locations; determining a geometrical change of the anatomical region between said two different locations based on said calculated change in said determined position (par. 0056).
In regards to claim 8, the method further comprises synchronizing said measured parameter values with cardiac activity of the body and selecting the implantation position of the pacing electrode based on said synchronized parameter (par. 0037; the strain value is synchronized with other areas of the heart and the site with maximum synchronization is selected).
In regards to claim 9, said determining comprises determining a position of said pacing electrode in relation to said cardiac activity (Figs. 9 and 10B; pars. 0051-0056).
In regards to claim 10, the measuring is done by one or more electrodes coupled to the pacing lead (pars. 0006, 0090; Fig. 9, steps 580-576-572).
In regards to claim 14, Rockweiller further discloses a system for selecting an implantation position of a pacing electrode within an anatomical region of a body, wherein the system comprises: the apparatus according to claim 11; and the pacing lead coupled to at least a pacing electrode (e.g., Fig. 1; pars. 0026-0028).
In regards to claim 15, Rockweiller further discloses a computer program product comprising a computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method of claim 1 (par. 0041).
In regards to claims 16 and 17, Rockweiller further discloses providing an output based on the implantation position to a display (pars. 0044, 0059, 0073).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please see the new obviousness rejection in view of Schecter above, and the cited prior art to Rousso et al. below.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rousso et al. (US 2009/0030471) is another example of optimizing lead placement using impedance as a feedback parameter.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792